
	

113 HRES 648 IH: Directing the Chairman of the Federal Election Commission to transmit to the House of Representatives copies of any emails in the possession of the Commission that were transmitted to or from the email account(s) of former Internal Revenue Service Exempt Organizations Division Director Lois Lerner between January 2009 and April 2011.
U.S. House of Representatives
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 648
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2014
			Mr. Stockman submitted the following resolution; which was referred to the Committee on House Administration
		
		RESOLUTION
		Directing the Chairman of the Federal Election Commission to transmit to the House of
			 Representatives copies of any emails in the possession of the Commission
			 that were transmitted to or from the email account(s) of former Internal
			 Revenue Service Exempt Organizations Division Director Lois Lerner between
			 January 2009 and April 2011.
	
	
		
			That the House of Representatives direct the Chairman of the Federal Election Commission to
			 transmit to the House of Representatives, no later than 14 days after the
			 date of the adoption of this resolution, copies of any electronic
			 communication in the possession of the Chairman or the Federal Election
			 Commission that was transmitted to or from any electronic mail account(s)
			 used by former Internal Revenue Service Exempt Organizations Division
			 Director Lois Lerner at any time between January 1, 2009, and April 30,
			 2011.
